Citation Nr: 1631468	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  15-01 310A	)	DATE
	)
	)

On appeal from the
Atlanta Education Center of the Department of Veterans Affairs Regional Office in Decatur, Georgia

THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.

(The Veteran's appeal for an earlier effective date for a total rating based on individual unemployability due to service-connected disabilities is the subject of a separate decision.)


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982 and from August 1983 to March 1985.  The appellant is the Veteran's daughter. 

This appeal comes before the Board of Veterans' Appeal (Board) from an April 2015 decision of the Atlanta Education Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  


FINDINGS OF FACT

1.  The appellant was born in July 1988, and her application for DEA benefits was received in March 2015.
 
2.  The appellant reached her 26th birthday prior to October 27, 2014, the effective date of the Veteran's permanent and total rating.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3021, 21.3030, 21.3040, 21.3041 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  In pertinent part, the appellant has been provided ample opportunity to present evidence and argument in support of this claim, and she has in fact done so to include in her June 2015 notice of disagreement and August 2015 substantive appeal.  

The appellant is seeking DEA benefits under Chapter 35, Title 38, United States Code.  Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510; 38 C.F.R. § 3.807. 

The basic beginning date of an eligible child's period of eligibility for Chapter 35 education assistance is his/her 18th birthday or successful completion of secondary schooling, whichever occurs first.  In certain circumstance, an eligible child may commence their period of eligibility prior to the 18th birthday.  The basic ending date (delimiting date) is the eligible person's 26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(a), (b), (c).  The Board acknowledges that in certain situations, the delimiting date may be modified or extended beyond a claimant's 26th birthday, but generally not past his or her 31st birthday but none of the exceptions are applicable in this case.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040, 21.3041.  

Basic eligibility for Chapter 35 benefits requires that the claimant must not reach his or her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).  

The record reflects the appellant's father, the Veteran, was found to be permanently and totally disabled effective October 27, 2014.  No other basis for DEA benefits is demonstrated by the record.  The record also reveals that the appellant was born in July 1988.  Therefore, the appellant reached her 26th birthday in July 2014, prior to the effective date of the Veteran's permanent and total rating.  As such, she has no legal entitlement to the benefit sought on appeal.

In her notice of disagreement, the appellant wrote that the Veteran was attempting to establish that he was permanently and totally disabled since 2009 and the determination that the Veteran was permanently and totally disabled was less than three months after the appellant's 26th birthday.  She noted that information she received said that an eligible child must be between the ages of 18 and 26.  The appellant argues that she was now 26 and that she felt this should make her eligible for an extension of benefits.  The Board finds the appellant's characterization of the law is wrong.  The pertinent regulation is clear that an applicant for DEA benefits must be younger than 26 to qualify for the benefits.  By the appellant's own admission, she turned 26 prior to the effective date that the Veteran was found to be permanently and totally disabled.  The appellant does not have a period of eligibility because she is not eligible for DEA benefits.  No DEA benefits can be paid because the Veteran was not found to have a permanent and total service-connected disability until after the appellant's twenty-sixth birthday.

To the extent that the appellant is requesting equitable relief, this argument must fail.  The Board is sympathetic to the appellant, however, the Board is without authority to grant this claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

For these reasons, the Board concludes the appellant's claim for DEA benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


      (CONTINUED ON NEXT PAGE)

ORDER

The appeal is denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


